PER CURIAM
Respondent BCI Coca-Cola Bottling has filed a petition for reconsideration of our opinion holding that the Workers’ Compensation Board Hearings Division has jurisdiction over claimant’s request for hearing and reversing and remanding the case. Talley v. BCI Coca-Cola Bottling, 184 Or App 129, 55 P3d 558 (2002). We allow the petition and write to clarify that the narrow holding of our opinion is that the board’s Hearings Division has jurisdiction to consider claimant’s request for hearing as a matter concerning a claim.
Reconsideration allowed; former opinion clarified and adhered to as clarified.